 Case: 1:18-cv-04583 Document #: 80 Filed: 10/29/20 Page 1 of 1 PageID #:1240

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Megan Cook, et al.
                                                Plaintiff,
v.                                                           Case No.: 1:18−cv−04583
                                                             Honorable Charles P. Kocoras
Cook County Recorder of Deeds Office, et al.
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 29, 2020:


       MINUTE entry before the Honorable Charles P. Kocoras: Motion for
miscellaneous relief [71] is granted.Mailed notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
